 WOODRUFF ELECTRIC COOPERATIVE CORP.575Woodruff ElectricCooperativeCorporationandInternationalUnion of Electrical,Radio andMachineWorkers,AFL-CIO,CLC.Case26-CA-3016February 18, 1969DECISION AND ORDERBY CHAIRMAN MCCULLOCH AND MEMBERSFANNING AND ZAGORIAOn October 15, 1968, Trial Examiner GeorgeTuritz issued his Decision in the above-entitledproceeding,findingthattheRespondenthadengaged in and was engaging in certain unfair laborpracticesinviolationof theNationalLaborRelations Act, as amended, and recommending thatthe Respondent cease and desist therefrom and takecertainaffirmativeaction,assetforth in theattachedTrialExaminer'sDecision.TheTrialExaminer also found that the Respondent had notengaged in a certain other unfair labor practicealleged in the complaint and recommended dismissalas to it. Thereafter, the Respondent filed exceptionsto the Trial Examiner's Decision and a supportingbrief,and the General Counsel filed an answeringbrief.Pursuant to the provisions of Section 3(b) of theNationalLabor Relations Act, as amended, theNational Labor Relations Board has delegated itspowersinconnectionwiththiscasetoathree-member panel.The Board has reviewed the rulings of the TrialExaminer made at the hearing and finds that noprejudicial error was committed. The rulings arehereby affirmed. The Board has considered the TrialExaminer's Decision, the exceptions and brief, andthe entire record in this case, and hereby adopts thefindings,' conclusions,2 and recommendations of theTrial Examiner.'TheRespondent contends that the credibility findings ofthe TrialExaminer are erroneous in that they resolve crednbilityin favor of theGeneral Counsel's witnesses rather than those of the Respondent It isestablishedBoard policy not to overrule a Trial Examiner'scredibilityfindings unless, as is not the case here, a clear preponderance of allrelevant evidence convinces us they are incorrect,Standard DryWallProducts,Inc,91NLRB 544, enfd.188 F.2d 362 (C.A. 3). Nor does thefact thatthe Trial Examiner credited all the General Counsel's witnesses,and credited none of the Respondent'switnesses,necessarily indicate anyimpropriety.NLRB v Pittsburgh SteamshipCo,337U.S. 657Accordingly,we find no basis for disturbing the Trial Examiner'scredibility findings in this caseIn adopting the Trial Examiner'sconclusion that the Respondent'soperations affect commerce within the meaning ofthe Act, wealso rely onevidence that the Respondent has recently received$41,000 in loan fundsfrom the Rural ElectrificationAdministration,andwas presentlynegotiating an additional large loanORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelationsBoard hereby adopts as its Order theRecommended Order of the Trial Examiner andorders that the Respondent,Woodruff ElectricCooperativeCorporation, Forrest City, Arkansas,itsofficers,agents, successors, and assigns, shalltake the action set forth in the Trial Examiner'sDecision, as so modified:Add the following as paragraph 2(d), and reletterthe following paragraphs accordingly:"(d)Notifytheabove-namedemployees ifpresently serving in the Armed Forces of the UnitedStatesof their right to full reinstatement uponapplication in accordance with the Selective ServiceAct and the Universal Military Training and ServiceAct, as amended, after discharge from the ArmedForces."TRIAL EXAMINER'S DECISIONGEORGE TURITZ, Trial Examiner: On a charge filed onFebruary 23, 1968, by International Union of Electrical,Radio andMachineWorkers,AFL-CIO, CLC (theUnion), and served on February 23, 1968, upon WoodruffElectricCooperativeCorporation(Respondent),theGeneral Counsel of the National Labor Relations Board(the Board), through the Regional Director for Region 26onMay 17, 1968, issued a complaint and notice ofhearing against Respondent. Respondent filed its answerin which it denied all allegations of unfair labor practices.The hearing on the complaint was held before me inForrestCity,Arkansas, on June 24 and 25, 1968. TheGeneral Counsel and Respondent were each representedby counsel at the hearing, and both have filed briefs withthe Trial Examiner.Upon the entire record and from his observation of thewitnesses, the Trial Examiner makes the following:FINDINGS OF FACT1.THE BUSINESS OF RESPONDENTRespondent is an Arkansas corporation maintainingplaces ofbusinessat Forrest City, Augusta, and Moro, allinArkansas, where it is engaged as a public utility in thedistribution and sale of electric power. Respondent hasbuilt and maintains electric-power lines covering an areaof approximately 4,500 squaremiles in a seven-countyarea of the State of Arkansas. In the course and conductof itsbusinessoperationsRespondent annually receivesgross revenues in excess of $250,000. It is found thatRespondent is an employer whose operations affectcommerce within the meaning of Section 2(2), (6), and (7)of the National Labor Relations Act, as amended (theAct).II.THE LABOR ORGANIZATION INVOLVEDInternationalUnion of Electrical,Radio and MachineWorkers, AFL-CIO, CLC, isa labor organization withinthe meaning of Section2(5) of the Act.174 NLRB No. 84 576DECISIONS OF NATIONAL LABOR RELATIONS BOARDIII.THE UNFAIR LABOR PRACTICESRespondent applied to a local bank and obtained a writtencommitment for a $290,000 loan at 6 1/2 percent intereston the security of the two notes mentioned. On February19 a memorandum was issued informing the employeesthat working time was being cut back to 9 hours per day;the policy had been announced to the foremen earlier.Respondent was aware that the foremen often reportedand claimed for their crews overtime not actually worked.On February 19 Bostick and other officers ofRespondentmet with Clapp, the REA administrator,Brown, its Southwest Area Director for its electricalprogram, and various other important REA officials,including representatives of the general counsel of theDepartment of Agriculture. Bostick, in his testimony,sought to describe the meeting as an attempt byRespondent to obtain two things- an immediateemergency loan because of the ice storm, and a regularloan based on construction which Respondent had carriedout in the past with its own funds. He also testified thatwhileboth requests were refused at the meeting, therefusal was tentative and subject to further consideration;that Brown promised to telephone the REA's final answerin a few days; and that Brown telephoned on February 21at or about 1:40 and informed him that the REA wouldconsider a loan based on future construction and on$670,000 worth of equipment already purchased whichmet REA standards, but that there would be no loan onpast work orders, and, further, that no immediate fundswere available. He testified that the call lasted 30 or 40minutes, and that this was the first time he was told withfinality that there would be no immediate loan.Brown in his testimony pictured the meeting as devotedprimarily to a discussion of Respondents practices invariousareas,includingengineering,planning,construction, investments, finances, and rates, with a viewof bringing about changes which would enable it to qualifygenerally for REA loans. He stated that Respondent wasseeking a loan of approximately $2 million based upon theconstruction which it had already carried out with its ownfunds.He testified that Bostick was told that REA,contrarytothenormalpractice,mightadvanceapproximately$675,000on the basis of specializedequipmentwhichRespondent had already purchasedmeeting REA standards, but that in any event nothingwould be advanced on the $1,300,000 of past work orderssince the construction did not meet REA standards. Whileadmitting that Bostick urged Respondent's need forimmediate relief, Brown testified that there was not, andcould not have been, any question of an immediate loan,i.e.,on that day, first, because processing any REA loannecessarily took several months, and, second, because noactualapplicationwas submitted, so that there wasnothing for REA to act on at the meeting. Moreover, hetestified, itwas pointed out at the meeting that theimmediacy of Respondent's need would be met by the$290,000bank loan for which Respondent had acommitment and which the REA officials told Bostickthey approved of Respondent's taking, plus the $41,000balance remaining from the 1962 loan, which theypromised to consider advancing upon an applicationsupported by work or inventory orders. Brown deniedpromising to telephone or otherwise communicate anyfurther answer to Respondent after the meeting, except asto the $41,000, and as to that he said that that sum wasadvanced in the middle of March.The Trial Examiner has credited Brown's testimony asto the meeting. No reason is apparent why Brown shouldhavemisrepresentedwhat happened, and as he wasThe principal issue litigated, which was purely factual,was whether Respondent's layoff or discharge of 14employees on February 22 and 23, 1968, was triggered bya telephone call on the afternoon of February 21 from theRural Electrification Administration ("REA") refusing toadvance an emergency loan to Respondent, and thus hadaneconomicmotivation,orwas triggered by thedischarged employees' attendance at a meeting on theevening of February 21, and thus had a discriminatorymotivation.A. Respondent's Financial Condition; the TelephoneCall on February 21Electricalcooperatives borrow needed capital fundsfrom REA, paying a low interest rate. The practice is thatthe cooperative, aided by REA officials, works out plansand estimates for work to be done over a 2-year periodand prepares a loan application, and that REA, if all itsrequirementsandstandardsaremet,advisesthecooperative that it will lend the money, a process usuallytaking up to 6 months. Then funds are advanced uponpresentation of proper work or purchase orders. BecauseRespondent failed to conform to REA requirements itsefforts to obtain loans were unsuccessful after 1962 andREA, in addition, had withheld $41,000 from a loanauthorized in 1962. Respondent had had to use its ownfundsforconstructionand its financial conditiondeteriorated to the extent that in late 1967 it had toborrow $100,000 to pay its taxes.AtsometimepriortoNovember28,1967,arrangements were made for a meeting of Respondentwith REA to be held in Washington on January 10, 1968.The purpose of the meeting was to review Respondent'spractices so that it could take the necessary steps to makethem conform with REA policies and regulations and thusplace Respondent in a position to qualify for REA loansand get its financial affairs straightened out. For reasonsnotdisclosedbytherecordtherewereseveralpostponements of the meeting and it was not held untilFebruary 19, 1968.Meanwhile, however, starting on January 7, 1968, anice storm had struck the region served by Respondent.The storm reached a crisis on January 10, by which time750 poles had fallen to the ground. Other electricalcooperatives and two contractors sent in 32 trucks with 91men to help, and Respondent hired extra employees inaddition. It took 3 weeks to get the lines back intooperation; but repairs of storm damage were still beingmade at the time of the hear—ng. At that timeRespondent's estimate of the cost was $300,000; itsestimatepresentedattheFebruary 19 meeting was$220,971.07.At the meeting of Respondent's board of directors onJanuary 23, 1968, the ice-storm damage was among thematters discussed. The board of directors instructed T. E.Bostick, the manager, to raise money from local banks bydiscountingorborrowingon two notes held byRespondent in the total amount of $290,000, and he wasinstructed to cash or borrow on any other securities heldbyRespondent.StepswerealsotakenenablingRespondent to use the $41,000 remaining from its 1962authorized loan for repairs to distribution facilitiesdamaged by the storm. Finally, the manager wasinstructed, "to curtail every expense in order to recoverfrom the heavy damage done by the ice storm . . .. 11 WOODRUFF ELECTRIC COOPERATIVE CORP.testifyingconcerningamatterwithinhisofficialresponsibilityand competence, his recollection of theincident would be particularly reliableRespondent failedto call any of its officers, who, presumably, were availablein the area of the hearing site, to corroborate Bostick.Moreover, Brown's description of the meeting is supportedby a number of factors: (1.) The meeting was planned andset up long before the ice storm and for purposes whichcoincided with the character of the meeting as describedby Brown. (2.) Respondent's board of directors met onJanuary 23, 1968, and discussed problems caused by theicestorm, but the minutes of the meeting make noparticular reference to the pending conference with theREA. Bostick testified that he and other officers weregivena specific directive at thatmeeting to go toWashington to seek an immediate loan from REA, but headmitted that such a directive should have been includedin the minutes. Moreover, the minutes disclose that thepresident placed before the board two possible ways ofmeeting the problems caused by the storm, an REA loanand discounting or borrowing on notes, and that the boarddid nothing about an REA loan but did direct Bostick toraise$290,000 from local banks by discounting orborrowing on two notes. The board also passed anecessary resolution to enable Respondent to use the$41,000 remaining from the 1962 REA loan for ice-stormdamage. (3.) The letter which Bostick presented to theREA at the meeting dwelt primarily, and in detail, uponRespondent's general financial situation.While it statedthat the unexpected ice-storm damage had forcedRespondent to ask for help, it did not urge or request animmediate loan. The only possible indication of immediateneed was a schedule of "accounts payable" and "cashavailable" attached to the letter which showed a surplus asbetween the two categories of only $65. However, asBrown testified, the schedule disclosed on its face that thiscondition was not "immediate" since, first, it ignored thefact that the amount of cash would be increased bycustomer payments in the regular course of business, and,second, one of the accounts payable was for $103,000 notdue until April 1, 1968. In addition Bostick's testimonyestablished that Respondent did not, at least as a matterof course,meet all accounts payable promptly. (4.)Brown's letter of March 7 summarizing "the main ideas"discussed at the February 19 meeting made no referenceto any request for or denial of any immediate loan. (5.)Bostick submitted no loan application but admitted thatREA had told him on February 19 that there could be noadvance of funds without an application. He also admittedthat in any event the actual advance of funds would take amonth after approval.As to the question of further communication withRespondent, Brown testified that he told Bostick at theend of the meeting that he "would confirm thesediscussions;" that on February 20 he was prevented byvisitors from writing a letter reviewing the meeting; thaton February 21 he realized that February 22 was aholiday, after which he was scheduled to be away for aweek; that rather than have Bostick wait 10 days to 2weeks for the promised summary of the February 19discussions, and also because he himself desired to havesome inkling of Respondent's reactions to the discussions,he decided to telephone Bostick, which he did on February21. He testified as to the February 21 telephone call:The subject of the conversation was to review, as best Icould, all of the things that we had discussed and what577Ithought, representations that had been made in theadministrator's office, and the understandings whichhad been reached to furnish a sort of summary of thatmeeting.Brown also stated that during the telephone conversationhe promised Bostick to send a confirming letter when hereturned from his impending trip, and Brown did sendsuch a letter, the one dated March 7 already referred to.It is found that Brown did not promise or make, andBostickdidnotexpect,a telephone call or othercommunication giving any further answer to Respondent'srequests than were given at the meeting on February 19.The Trial Examiner does not credit Christian's testimonythat Bostick told him that, "Mr. Brown, of the REA saidthey would review the coop's entire file and give Bostick afinal answer by phone on February 21."B The Employees' Meeting on February 21On February 21 various employees started to discussamong themselves obtaining representation by a union.Early that afternoon Carl Lawson and three other menemployed by Respondent met briefly with Hobbs, aninternational representative of the Union, and discussedthe matter. They decided to have a meeting to determinehow many men wanted a union. Word of the meeting waspassed among the employees and it was held about 2miles from Respondent's Forrest City plant at or about7:30 that evening. It lasted until 9 or 9:30. Some twodozenofRespondent'sapproximately75nonofficepersonnel attended the meeting, among them 4 of the 6crew foremen at Forrest City.' After discussion indicatedthat the men present felt that a union was needed, Hobbswas invited. He came and informed the employees how togo about organizing themselves. He raised question as tothe eligibility of the crew foremen for membership, butafter discussion he said that be agreed with the forementhat they were not supervisors and were eligible. All fourwho were present indicated that they favored having aunion. One, Franklin, was an especially active proponent.No cards were solicited or signed and no arrangementswere made for future steps to be taken. Lawson testifiedthat it was unnecessary to plan at that time for furthersteps since the men knew that they would see each otherthe next day.Among those who learned of the meeting was RayCapshaw.Employed since 1963, Capshaw had beenclassified as a foreman until 1968, when he was demotedand the job of utility repairman created for his benefit.Christian,Respondent's operations manager, testified asfollowsAt about 6:15 p.m. on February 21 Capshawtelephoned, saying "I've got to talk to you " He askedCapshaw to meet him at the office, but when Capshaw did'Respondent's crews usually consisted of three men, including theforeman, who worked manually along with the others,but some werelarger.InCase 26-RC-3117, aftera hearing, the RegionalDirector onMay 9, 1968, foundin accordancewithRespondent's contention at thathearing,thatthe crew foremen were supervisors and he excluded themfrom the unit.The Unionfiled a petitionfor review whichthe Board hasnot yet actedupon. In the presentcase bothRespondentand the GeneralCounsel take the positionthat the foremenare supervisors. 578DECISIONS OF NATIONAL LABOR RELATIONS BOARDnot appear by 6:25, he went to Capshaw's house, whichwas close by, where he found Capshaw "pretty wellintoxicated."Capshaw said, "I've got to talk to you;they're having a meeting tonight," and he asked to seeBostick. The two proceeded to the office, where ChristiantelephonedBostick.He asked Bostick when he wascoming back to the office, advising him, " ... I think youneed to come back right now." When Bostick arrived 15minutes later, Capshaw said, "they are having a meetingtonight- you'd be surprised who's doing it, MuttRobertson and George Haynes." At that point Christianhad to leave the room and he heard little more of theconversation. On cross-examination Christian testified thathe had no idea what the meeting was about; that he calledBostick only because Capshaw asked him to, and that hedid not know whether the matter was important, but toldBostick that Capshaw said so. He testified that thereafterhe did not give the matter much thought, did not discusstheUnion, did not ask Capshaw what the meeting wasabout, and had no idea at all that it concerned a union.Bostick testified as follows:Christian telephoned him,.and he asked me to come to the office, that some ofthe boys had some information they might want to passon to me." When he got to the office, Capshaw, who was"quite heavily intoxicated," said that there was somethinghe thought Bostick should know, that some of the boyswere having a meeting at a service station that night.Capshaw said that "they had asked him to serve asspokesman for the group," and that he thought thatperhaps Bostick would like to go to the meeting. Bostickdeclined, telling Capshaw that his door was always opentothosewho wished to speak with him. Capshawthereupon asked Bostick, "Well, do you want me torepresentyou?"Bostickdeclined this also.2 Bostick,volunteering, testified:And nothing was ever said about a union meeting - Ididn't even know what the meeting was about and hedidn't tell me. He just said, "some of the boys thoughtthey wanted to talk things over."Bostick insisted that he had no idea that a union was tobe the subject of the meeting and that he never discussedthe meeting with Capshaw after that occasion since he didnot think Capshaw was in any condition to remember.During the conversation, he testified, Capshaw said, "Ican tell you who is pushing this." Bostick said that thatwas not necessary, but Capshaw said, "Well, anyway I'mgoing to tell you who it is. It's Mutt Robertson andGeorge Haynes." Bostick testified that Capshaw raised aquestionas to whether he himself should go to themeeting, but Bostick told him that it was up to himself,and Capshaw finally said that he thought he would go.Capshaw, who was still highly intoxicated, went to themeeting, where he frequently interrupted the discussionswith various parliamentary comments and suggestions. Inorder to keep him more quiet he was finally designated asnominal "chairman" of the meeting. He left before themeeting was over.About 11 o'clock that night Bostick telephoned FloydLaird,Respondent's general field supervisor, who hadgone to bed, and asked him if he had heard anythingabout the meeting. Bostick testified that Laird said that hehad heard nothing. Laird testified:'Respondent contends that Capshaw was spokesman for the employeesThere is no competent evidence to this effect nor, in view of Capshaw'scondition and his alleged offer to represent Bostick also, is there credibleevidence that Bostick thought so[he] asked me did I know they was having a meeting;he didn't say what kind,because he didn'tknow, and Iknow I didn't and I said, "no, sir,Ididn't" and thatwas all that was said.Houston Perry testified thatLairdasked him the nextmorning how the meeting came out, explaining thatBostick had called him at 11 o'clock and "told him thatthe boys were having a little union meeting" and thatBostick had asked him whether he knew anything aboutit.Lairdtestified that he recalled no conversation withPerry on February22.He specifically denied having askedPerry how the meeting came out or, in fact, having toldPerry oranyone else about Bostick'stelephone call.Laird's denials were not convincing,especially in view ofthe absence of explanation,evidentiary or otherwise, ofhow Perry couldhave learned of the call except throughLaird. The TrialExaminer has credited Perry's account ofthe conversation.On the basis of the lack of credibilityboth ofLaird's denial that Bostick had said it was a unionmeeting, and of Bostick's denial that Capshaw had saidanything about a union meeting, seeDyerv.MacDougall,201 F.2d 265, 269; cf.Shattuck Denn Mining CorporationvN L.R B.,362 F.2d 466, 470 (C.A. 9), enfg 151 NLRB1329, and as no reason appears why Capshaw should havewithheld that particular item of information from Bostick,itisfoundthatBostick knew that the meeting wasconcerned with unionization.'C. The Layoff and Discharge of the EmployeesAbout 6 o'clock the next morning, February 22,Bostick called Christian and asked if he was up yet.Christian told him he was not. Bostick asked him to cometo the officeas soonas possible. Christian arrived at theoffice about 6:45. Bostick had a list of the various crewsand their foremen and from it made up a list of employeesto be laid off, which he gave to Christian. He did notconsult Christian about the list, having made up his mindwhom to lay off before Christian arrived. The designatedemployees were laid off that day before starting workexcept for A. L. Morgan and foreman Alford and hiscrew. Christian requested that Alford's crew be allowed tocomplete an urgent job they were on before being laid offand Bostick consented. Their layoff and that of Morganwere postponed 2 days. The delay in Morgan's layoff wasnot explained. The foregoing findings are based upontestimonyofChristian,giveninlargepartoncross-examination. Bostick's testimony was different andhas not been credited. Those laid off and their dates oflayoff were:February 22February 23Thomas BrowningCurtis BledsoeLarry GarnerRoy MatthewsLarry HillA. L. MorganCarl LawsonJerry PoseyRussell ParhamJohnny RosebudJ.W. SmithLarry SmithBobby Webb'The point does not affect the merits since, even according to Bostick'stestimony that the meeting was about the employees' "problems" andpossibly a strike, it would have been a concerted activity within theprotection of the ActN L.R.BvWashingtonAluminumCompany, Inc.,370 U S. 9 However,as Bostick,Christian and Laird thought the pointimportant,their professions that they did not know the meeting concernedunionization bear significantly and unfavorably upon their credibility. WOODRUFF ELECTRIC COOPERATIVE CORP.On February 22 Bostick also prepared a letter ofdismissal for Houston Perry, Respondent's material clerk.Bostick failed to see Perry that day and therefore did notdischarge him until February 23, when he called Perryinto the office and handed him several checks, saying,"Hap it looks like we are going to have to partcompany." Asked why, Bostick said that it was becausehe could not pay the salary Perry was demanding andbecause Perry did not like the work. He handed Perry thedismissal letterwhich read as follows:February 22, 1968Mr, `Hap' PerryMaterial ClerkWoodruff Electric Coop. Corp.Forrest City, ArkansasDear Hap:Following our conversation a few clays ago in whichyou stated that unless you could make $6,000.00 ormore per year in the store room that you would not besatisfied with the job, this is to advise I have gone intothe possibilities of advancement in this category andfind that it is impossible to pay that much salary in ourwarehouse.In view of this fact, I am attaching your check forpayment in full for your services through the 22nd andhope that you will find something that will pay better.We enjoyed having you with us and I am sorry thatyou could not like the work, or that it was not inkeeping with the salary that you expected.Yours very truly,T.E. BostickManagerPS I am attaching a third check for the day ofFebruary 23, since I missed you this afternoon at 5o'clock.Perry, an employee for 7 years, had frequently expresseddissatisfactionwith his salary. In about November orDecember 1967 he had threatened to quit because he feltthat certain instructions indicated that Respondent did nothave confidence in his ability to make necessary decisionswhen taking inventory, but otherwise he had neverexpressed dissatisfaction with his job. His last complaintabout pay was on February 20, when he told Bostick,who, as already stated, had cut overtime hours, that hewould have difficulty getting along on his salary with only9 hours' work. Bostick at that time promised to try towork out a pay increase for Perry, saying, "I'll see. I'llhelpyou out the first of the month." During thatconversation Bostick criticized Perry for claiming moreovertime than he actually worked. This was, to Bostick'sknowledge, a common practice among the employeeswhich Bostick had found it difficult to control. Bostick didnot claim that Perry's overtime irregularities were a factorinhisdischarge;heascribed it solely to Perry'sdissatisfaction and the fact that it was possible to getalong without him. He testified that Perry was selected fordischarge as part of the general layoff when he ascertainedfrom Christian that the latter thought that he and thestaking engineer could handle Perry's work. Christian,however, contradicted Bostick, testifying that Bostick didnot confer with him prior to deciding to discharge Perry.On February 22 Respondent had among its employeesnine crewmen and one utility repairman who had been579hired on or after January 7, 1968, the beginning of the icestorm, and two other crewmen who had been hired afterJanuary 1, 1968, but before the storm. On February 22and 23 Respondent laid off 8 of those 12 employees,namely, Larry Garner, Larry Hill, Carl Lawson, A. L.Morgan, Russell Parham, J. W. Smith, Larry Smith andBobbyWebb, and retained 4, namely, O. F. Frazier,Bennie Holmes, Wayne Robertson and Lloyd London, thelast being the utility repairman. None of the four retainedhad attended the employees' meeting. All eight laid offhad attended with the exception of Larry Hill; and Hillhad been reported at the meeting to be in favor of havinga union.'On February 22 and 23 Respondent also laid off fivecrewmen and one material clerk hired at various timesprior to January 1, 1968. These six employees, with theirrespective dates of hire, were:Curtis BledsoeJuly 18, 1966Thomas BrowningAugust 16, 1967Roy MatthewsJune 21, 1967Houston A. PerryJune 1, 1961(Material clerk)Jerry PoseySeptember 1, 1967Johnny RosebudSeptember 9, 1967All sixhad attended the employees'meeting.Bostick testified that at the time of the layoff he hadwork for the laid off employees and even at the time ofthe hearing had work for some; however, he had decidedthat he had to lay them off at once when he receivedBrown's telephone call, since he did not know how he wasgoing to meet the next payroll. He admitted that usuallythe selection of crewmen for layoff and recall was left tothe discretion of the crew foremen. Bostick's testimony asto the basis of selection of employees for layoff was asfollows: In general the last people put to work, those withlowest seniority, were the ones laid off on February 22and 23, although that was not, he said, a set rule. At thattime Bledsoe, Matthews, Posey, Larry Smith, and Webb,were all on Alford's crew, which was selected for layofffor two reasons. First, it was working with borrowedequipment, which had to be returned to the owner since itcould not be purchased. Second, Respondent preferred to"keep some of our people who had been with us for sometime . . . . That the Alford crew which was the mostinexperienced people we had, could be laid off as a crewthey were the last group and a bunch of them werepicked up here in the ice storm and that was just thelogical group to lay off." As to Browning, he testified thathis foreman had reported that one day he looked good butthe next he was afraid that Browning would hurt someone;that Bostick had said that he should let him go, and theforeman replied that he might have to do that. He stated,further, thatwhen it became necessary to lay someemployees off, he decided that Browning should beincluded.Bostick explained the retention of the fouremployees hired during the ice storm who had notattended the meeting as follows: Frazier was on a crewwith much work to do; Holmes operated a truck pickingup damaged transformers, of which there were still manyinthefield;Londonwas specifically requested byCapshaw who reported that he was a good repairman; and'Respondent did not follow seniority, although, according to Bostick, itdid give preference to employees older in point of service Among the 12January hires all but one of those laid off hadbeenhired before at leastsome of those retained, and three had been hired before all four of thoseretained. 580DECicIONS OF NATIONAL LABOR RELATIONS BOARDWayne Robertson was retained because of his father, whoworked for the Company for about 20 years.D. Interrogation and Other Independent Interference,Restraint and CoercionLawson testified that in early January 1968, when hewas being interviewed by Bostick for employment,' Bostickasked him whether he belongedto a unionand what hethought about the Union, and that he informed Bostickthat he was a member at another plant in the area andthought it was a good thing. He testified that Bostickstated that he would not have aunionBostick testifiedthat he merely asked Lawson, as he did many applicants,what organizations he belonged to and that Lawsonmentioned the Union He admitted telling employees thatRespondent had got along well without a union and thathe hoped that that would continue, but he denied saying atany time that he would not have a union, testifying thathe told them it was their prerogative, if they so wished.Christian corroborated Lawson's testimony that Bostickspecifically asked him if he belonged to a union, and it isso found. Christian's account of the conversation, whichincluded nothing one way or the other about Bostick's.alleged comments that he would not have a union or thatitwas the employees' prerogative to have one if theywished, concluded, "that was about the extent of theconversation."As Christian on other occasions gavetestimony, which, if not clarified by cross-examination,would have beenmisleading,'and asLawson's testimonyon the pointwas convincing,the Trial Examiner creditsLawson's testimony and finds that Bostick did not saythat it was the employees' prerogative to have a union buttold Lawson that he would not have a union.At some time on February 22, afterinstructingChristiantomake the layoffs,Bostickwent toRespondent's place of business at Moro and spoke withmen employed there, including the two crew foremen,Fred and Jack Hill. He testified that after discussingvarious business matters, he asked whether they had hadany visitors there in the last day or two. At the hearingBostick haltingly explained this question by stating that hedid not know what the meeting the night before had beenabout and that he "wanted to know if some of the sametrouble was bothering some of the people in that area ...."Asked how the question of a union got into theconversation, he testified.I believe somebody - I didn't mention it - somebodymentioned the fact, wanted to know if we were -somebody had heard that somebody had hada meetingthe night before.I said I didn't know whether it was a union meeting ornot; somebody wanted to know if it was a unionmeeting.'Although on cross-examination Christian,as already stated,testifiedthatBostick independently had decided on whom to lay off beforeChristian came to the early morning conference on February 22, his directtestimony gave the opposite impression He testifiedAnd at that time, we did talk about who we would lay off, and Mr.Bostick gave me a list of the people to lay offQ Now,you say you discussed this and then Mr. Bostick gave you a listof the people to lay off?A. Yes.Bostick also testified that he told the employees at Morothe same thing he had said when hiring Lawson, namely,that it was their prerogative to have a union if they sodesired, but that Respondent had got along fine withoutunions and he hoped that they could continue without aunion.Lawson testified that when, later that day, heapproached foreman Fred Hill about the Union, Hill saidthat the men at Moro could not go along or help becauseBostick had been there earlier and had told them that hewould not have a union. Hill did not testify Bostickdenied that he at any time said that he would not have aunion.Respondent contends that Lawson should not becredited with respect to this incident because, among otherthings, "it appears inprobable and unreliable that Lawsonattributes identical utterances to Fred Hill and Bostick asto ' . . not going to have no union'," and becauseLawson testified that his conversation with Hill was priorto his dischargeAs Hill was telling Lawson what hadbeen said by Bostick, who himself testified that he said thesame thing on both occasions, there is no suchimprobability or unreliability as is contendedLawson'stestimony that the vist was "prior to" his discharge was atvariance with the entire tenor of this testimony and of hisinvestigative affidavit It was an inadvertent error as to anunimportant detail which crept into his testimony when hemerely answered "Yes" to counsel's leading questionpremilinary to the incident as to which he was about totestifySignificantly Hill, one of Respondent's supervisors,was not called as a witness It is found that Hill did tellLawson that Bostick had said he would not have a union.Concluding Findings as to Interrogation and OtherIndependent Interference, Restraint, and CoercionRespondent proved no justification for asking Lawson,when he applied for work, whether he was a member of aunion and how he felt about a union. Such questionswould be assumed by an applicant for employment not tobe idle chitchat, but to relate, rather, to, his application.Bostick's interrogation thus contained the implication thatLawson's employment might be affected, either then or inthe future, by his attitude on unionization. Bostick gaveLawson no assurance that he could safely join the Union.On the contrary, whatever doubt there might have beenthat the effect on Lawson's employment would be adverseifLawson acted on his beliefs on his new job was removedwhen Bostick told Lawson that he would not have aunion, thereby expressly warning that he would notrespect the employees' rights under the Act. Bostick'sthreat was neither negated nor cured by the fact that hehired Lawson notwithstanding his past union membershipand his favorable opinion of unions. At that timeRespondent's need for employees was acute. MoreoverLawson was necessarily aware that he was subject toBostick'spower to discharge him if he disregardedBostick's warning and that his exercise of his rights undertheAct subjected him to the risk that Bostick mightretaliate by using that power. It is found that Respondentunlawfully interrogated Lawson at the time he was hiredand threatened that Respondent would not have a unionto represent the employees, thereby violating Section8(a)(1) of the Act.Although Fred Hill may not have been considered byemployees to represent management, the fact is that hedid.His report to Lawson on February 22, that Bostickhad said he would not have a union represented an WOODRUFF ELECTRIC COOPERATIVE CORP.authoritativestatementtoemployeesbyHillofRespondent's antiunion policy and constituted a violationof Section 8(a)(1) of the Act by Respondent.Laird's telling Perry of Bostick's inquiry as to whatLaird knew about the meeting was not calculated to givethe impression that Respondent had been watching themeeting or the employees; the midnight call to Lairdtended rather to show that Respondent and its agents hadnot been there and that Respondent therefore neededinformationfromothersources.Nor did Laird'sdisclosure that Bostick knew about the meeting tend toindicate to Lawson that the Respondent had engaged inspying In view of the large number of individuals whoknew of the meeting, among them foremen and variousemployees of long service, Bostick might easily havelearned about it from any individual attending, or invitedtoattend, themeeting. It is found that the GeneralCounsel has failed to prove that Respondent created theimpression of surveillance of employees' union activities.SeeChelsea Clock Company,167 NLRB No. 85; see alsoWilliam L. Bonnell Co., Inc.,170 NLRB No. 14.Laird'squestionas to how the meeting went didconstitute an inquiry, first, as to what the employees ingeneral were doing with respect to unionization and otherconcerted activities, and, second, as to whether Perry inparticularwas among those who had attended themeeting. In the absence of any evidence of legitimate needfor that information, and especially in view of thediscriminatory layoff which was taking place that verymorning, as discussed below, the interrogation had anecessarily coercive effect. It is found that by Laird'squestion to Perry on February 22 Respondent engaged inunlawful interrogation in violation of Section 8(a)(1).Concluding Findings as to DiscriminationIthas been established that Bostick got Laird out ofbed at 11 o'clock on the night of February 21 to find outabout the meeting, and got Christian out of bed at 6o'clock the next morning to tell him whom to lay off. Ithas been established, further that every person laid off ordischarged on February 22 and 23 attended the February21meeting except for Larry Hill, and that he was countedat the meeting as favoring the Union. It has also beenestablished that several employees hired during theice-storm emergency, but who did not attend the meeting,were retained while three employed in 1967, and oneemployed in 1966, were laid off. That Respondent waskeenly interested, in the employees' collective activity wasestablished by the note or urgency in Christian's callsummoning Bostick to meet Capshaw; by Bostick'sprompt appearance at the office; by his telephone call toLaird late at night; and by his trip to Moro the next dayto find out if the men there had had "visitors," by which,of course, he meant employees from Forrest City or otherindividuals interested in organizing the employees atMoro. It is reasonable to infer that Bostick made similarinquiries of others.Moreover Respondent's own evidenceestablishes that Capshaw, for one, was ready, indeedanxious, to furnish Bostick information about individualemployees' participation in the activity which was goingon.The Trial Examiner infers that after attending themeeting Capshaw did report further to Bostick, whosedenial is not credited, and that Capshaw reported to theextent that he could on who had attended the meeting andwho had favored a union. In any event, whether theinformation came from Capshaw or from some othersource, it is inferred that Bostick did get information581about who attended the meeting and what was said there.Bostick laid Perry's discharge to two things, Perry'sdissatisfaction with his salary and work, and the fact thathe ascertained from Christian that he could get alongwithout Perry. However, Christian's denial that he wasconsulted about Perry's discharge and the absence of thatreason from Perry's discharge letter and from Bostick'sstatement when discharging Perry leave Respondent onlythe explanation that Perry was selected because of hisdissatisfaction.The evidence establishes that Perry wasnot dissatisfied with his work. So far as his pay wasconcerned,Respondent had tolerated his dissatisfactionfor a long time past, and Bostick's explanation is notcredited. In view of the foregoing and of Respondent'sattempt at the hearing to establish a basis for dischargenotmentioned at the time of the discharge, seeHurdCorporation,143NLRB 306, 318, andTransway, Inc.,160NLRB 838, 849, it is found that Respondentdischarged Perry because he attended, and was active inconnection with, the meeting. It is further found that suchdischarge was in violation of Section 8(a)(1) and (3) of theAct.Bostick's testimony as to his decision to make thesudden layoff and discharge and as the procedures andreasons for the layoff was contradicted at virtually everyturn by established circumstances and/or testimony morereliable than his.Itwas untrue that Respondent's cash position onFebruary 21 raised the possibility of inability to meet apayroll; there was a surplus of available cash of over$100,000 at least until April 1. It was untrue that thereinstatement of some of the discriminatees on March 4was made possible by the $290,000 bank loan; Respondenthad listed the $290,000 as 'cash available" on February17. It was untrue that the purpose of the February 19meeting was to get an immediate emergency loan; themeetingwas to study and aid Respondent's generalfinancial condition and had been set up long before the icestormThe January 23 minutes disclosed Respondent'sexpectation of meeting the immediate emergency throughthe bank loan and through the $41,000 available from theold REA loan. It was untrue that after the REA meetingBostick hoped for an immediate loan. Such a loan wasimpossible underREA procedures, and even Bostickadmitted, first, that he assumed that the actual advance offunds would take a month, and, second, that he was toldon February 19 that there could be no loan without anapplication.Most important, it was untrue that REApromised on February 19 to give its refusal of animmediate loan further consideration and to telephone itsfinalanswer within a couple of days. Brown had nointentionoftelephoning;andwhen,becauseofsupervening circumstances he did telephone on February21, he said nothing further than what had already beentold Bostick on February 19.6Bostick's testimony that Alford's crew were selected forlayoff because they were the most recently hired and'Christian and Johnston testified that directly after the telephone callBostick told them that the loan had been denied and that everyone possiblewould have to be laid off immediately.However, in view of the abovefindings as to the nature of the meeting and of Brown's telephone call, andof the further fact that notwithstanding his position as operations managerand his superior familiarity with the work going on and the various crews,Christian did absolutely nothing in the way of planning for an immediatelayoff, their testimony that an immediate layoff was ordered is notcredited. Respondent had for some time been considering reducing its workforce as soon as feasible but had found it not feasible There was nochange with respect to feasibility on February 21 582DECISIONS OF NATIONAL LABOR RELATIONS BOARDinexperiencedwas contradicted by Respondent's payrollrecords,whichestablishedthatthreeofthefiverank-and-file members had been hired in September 1967or earlier, whereas Frazier, Holmes and Robertson, whowere retained, had been hired after the ice storm.Bostick's own testimony establishes that crewmen wereeasily interchangeable.His explanation that Holmes andFrazier were retained because of the particular work theywere doing is not credited for that reason.WhileRespondent did not make layoffs by seniority it did,admittedly, take it into consideration. The point on whichthe discrediting of Respondent's testimony is most tellingin strengthening the inference of its discriminatory motivewas as to the process of selecting employees for layoff.Bostick testified that the selection was made by him andChristian together, and Christian corroborated him on hisdirectexamination.On cross-examination,however,Christian testified unequivocally that he had nothing to dowith the selection and that Bostick had made up his mindbeforeChristianappearedattheearlymorningconference. It will be recalled that there was a similarcontradiction between Christian and Bostick with respecttoPerry.Respondent's counsel was at great pains toestablish that it was Christian, not Bostick, who wasfamiliar with the employees and their duties. Moreover,Respondent's normal procedure was to have crew foremenmake selections for layoff. In those circumstances the factthat neither Christian nor the foremen, but Bostick, madethe selections tends to show that considerations other thancompany work needs and the employees' respectiveabilitieswere the factors which controlled the selection.Finally if the decision for an immediate layoff had beenmade because of Brown's telephone call, the selectionswould have been made, or at least worked on, the sameafternoon. Cf.Chatfield Paper Corporation, a Division oftheMead Corporation,172 NLRB No. 47.Respondent contends that its failure to lay off anyforemen attending the meeting, including those who werethemost active proponents of the Union, negates theexistenceofadiscriminatorymotive.However, anemployer does not have to discriminate against all unionadherents, or even against the most active, in order toaccomplish the purpose of discouraging union membershipand activity, all employees can learn the lesson to bederived from a single discriminatory discharge In thiscase Respondent had a particular reason not to dischargethe foremen; the record establishes that they were hard tofind.Moreover, as they were supervisors, Bostick couldrestraintheirunionactivitieswithoutresortingtodischarging his most useful employees.It is found that but for the employees' union and otherconcerted activities Respondent would not have cut backitspayroll on February 22 or for a substantial timethereafter. SeeBattle Creek Steel Fabricating Company,Inc.,169NLRB No. 125. It is further found thatRespondent laid off the employees on February 22 and 23in order to discourage union membership and union andother concerted activity and that Respondent therebyviolated Section 8(a)(1) and (3) of the ActIV. THE EFFECT OF THE UNFAIR LABOR PRACTICESUPON COMMERCEIt'is found that the activities of Respondent set forthabove in section III, occurring in connection with itsoperations described in section I, have a close, intimate,and substantial relationship to trade, traffic and commerceamong the several States and tend to lead to labordisputes burdening and obstructing commerce and the freeflow of commerce.V. THE REMEDYAs it has been found that Respondent has engaged incertain unfair labor practices, it is recommended that theBoard issue the Recommended Order set forth belowrequiring Respondent to cease and desist from said unfairlabor practices and to take certain affirmative actionwhich will effectuate the policies of the Act.Ithas been found that Perry was discharged fordiscriminatory reasons and not because of his complaintsabout pay or because Respondent thought it could getalong without his services. It is therefore recommendedthat Perry be reinstated with backpay to his former orsubstantially equivalent position of employment.It has also been found that the 13 crewmen named inthecomplaint - were laidoffordischargedfordiscriminatory reasons.Bledsoe,Matthews, Posey andRosebud were reinstated on or about March 4 and theirlayoff on April 22 and Respondent's subsequent failure toreinstatethemwerenotallegedtohavebeendiscriminatory.For this reason no recommendation ismade for their further reinstatement. It is, however,recommended that Respondent make Bledsoe, Matthews,Posey and Rosebud whole for any loss of earningssuffered as a result of the discrimination against them upto their reinstatement. Browning, Larry Smith and Webbwere hired before the ice storm, and Lawson, althoughhired during the ice storm, was informed by Christianprior to his layoff that he "had a job,' 17 whereupon hearranged to purchase necessary tools and other equipmentthroughRespondent. In view of the foregoing, it isrecommended that Browning, Larry Smith, Webb andLawson be reinstated with backpay to their former orsubstantially equivalent positions of employment.On April 23, 1968, an outside contractor, engaged fornondiscriminatoryreasons,begandoingcertainconstruction work for Respondent. Respondent's payrollrecordsdisclose that,exceptforLondon, allmalenonsupervisory employees hired during January 1968,after the beginning of the storm, were terminated by theend of May 1968. It has been found that but for theemployees' union activities on February 21, no layoffwould have occurred on February 22 or 23 or for sometime thereafter.Nevertheless,inthelightof theemergency created by the storm and the above facts, itmust be concluded that Respondent would eventually haveterminated some employees on the basis of its economicneeds.Moreover, the further conclusion is warranted thatsome of the discriminatorily terminated employees hiredafter inception of the ice storm might have been affectedby such reduction of personnel, even absent thediscrimination. The present record furnishes no basis fordetermining the exact order in which they might have beenterminated, except to the extent that Bostick testified thatRespondent did normally give consideration to length ofservice.Under these circumstances, it is recommendedthat Respondent offer Garner, Larry Hill, A. L. Morgan,RussellParham, and J. W. Smith immediate and fullreinstatement to their former or substantially equivalentpositions,without prejudice to their seniority and otherrightsand privileges, and in the event that there is'Christian did not deny Lawson's testimony to this effect;he testifiedonly that he told Lawson when he reported for work that the job wastemporary, which Lawson, in turn, did not deny. WOODRUFF ELECTRIC COOPERATIVE CORP.insufficient work for all of them, that Respondent dismiss,ifnecessary, all persons who were newly hired after theirdiscriminatory terminations in February. If there is notthen sufficientwork for the remaining employees andthose to be offered reinstatement, all available positionsshallbe distributed among them without discriminationagainst any employee because of concerted activities, inaccordancewithasystemofseniorityorothernondiscriminatory basis.Respondent shall place thoseemployees, if any, for whom no employment is availableafter such distribution, on a preferential list, with priorityinaccordancewitha system of seniority or othernondiscriminatorybasis,andthereafterofferthemreinstatement as such employment becomes available andbefore other persons are hired for such work.' It is alsorecommended that Respondentmake said employeeswhole for any losses they may have suffered because ofRespondent's discrimination.In the case of each of the employees entitled tobackpay the backpay shall be a sum of money equal tothe amount that the employee normally would haveearned as wages from the date of the discriminationagainst him to the date of his reinstatement or offer ofreinstatement or placement on a preferential list,' as thecase may be, less his net earnings during said period, thebackpay to be computed on a quarterly basis in themanner established by the Board in F.W.WoolworthCompany,90 NLRB 289, 291-294, and shall include thepayment of interest at the rate of 6 percent per annum, tobe computed in the manner set forth inIsisPlumbing &Heating Co.,138NLRB 716. The possibility that one ormore of the employees discriminated against might havebeen discharged in a reduction of work force even ifRespondent had no discriminatory motive shall be takeninto consideration in determining the amounts of backpayRespondent'sspeedyanddrasticdiscriminatoryreaction to news of the inception of the employees'concerted activity goes to the heart of the Act andindicates a disposition on Respondent's part not to abideby the law insofar as the Act is concerned. It is thereforerecommended that Respondent be required to cease anddesist from infringing in any manner in the rights ofemployees guaranteed in Section 7 of the ActCONCLUSIONS OF LAW1.Respondent,WoodruffElectricCooperativeCorporation, is engaged in operations affecting commercewithin the meaning of Section 2(6) and (7) of the Act.2.Respondent is, and at all times material has been, anemployer within the meaning of Section 2(2) of the Act.3.InternationalUnion of Electrical,Radio andMachineWorkers,AFL-CIO,CLC, is a labororganization within the meaning of Section 2(5) of theAct.4.By discriminatorily laying off and dischargingemployees, thereby discouraging membership in a labororganization,Respondent has engaged in unfair laborpractices within the meaning of Section 8(a)(3) of the Act.5.By interferingwith,restraining,and coercingemployees in the exercise of rights guaranteed in Section 7'Cameo,Incorporated,140 NLRB 361, 368-369,enfd in relevant part340 F.2d 803 (C.A. 5)'As Bledsoe,Matthews,Posey, and Rosebudhad substantiallymoresenioritythan the employees hiredduring theice storm, the order shall notbe deemedto preventRespondent from including them on suchprioritylist583of the Act, Respondent has engaged in unfair laborpractices within the meaning of Section 8(a)(1) of the Act.6.The unfair labor practices described above are unfairlabor practices affecting commerce within the meaning ofSection 2(6) and (7) of the Act.RECOMMENDED ORDEROn the basis of the foregoing findings of fact andconclusions of law, and upon the entire record in this case,and pursuant to Section 10(c) of the National LaborRelationsAct,asamended,Respondent,WoodruffElectricCooperativeCorporation, its officers, agents,successors, and assigns, shall:1.Cease and desist from:(a)Layingoffordischargingemployeesordiscriminating in any manner against employees in regardto their hire or tenure of employment or any term orcondition of employment because of their membership in,oractivitiesonbehalfof,InternationalUnion ofElectrical,Radio and Machine Workers, AFL-CIO, CLC,or any other labor organization, or because they haveengaged in their right to self-organization or to engage inother concerted activities for the purpose of collectivebargaining or other mutual aid or protection.(b)Interrogating employees concerning their unionmembership, activities, or desires in a manner or undercircumstancesconstitutinginterference,restraint,orcoercion within the meaning of Section 8(a)(1) of the Act.(c)Threatening employees that Respondent would nothave a union to represent them in collective bargaining.(d) In any other manner interfering with, restraining, orcoercingemployees in the exercise of their rightsguaranteed in Section 7 of the Act.2.Take the following affirmative action which, it isfound will effectuate the policies of the Act:(a)Offer immediate and full reinstatement to theirformeror substantially equivalent positions,withoutprejudice to their seniority or other rights and privileges,to the following employees: Thomas Browning, CarlLawson,HoustonA. Perry, Larry Smith, and BobbyWebb.(b)Offer Larry Garner, Larry Hill, A. L. Morgan,Russell Parham, and J. W. Smith immediate and fullreinstatement to their former or substantially equivalentpositions,without prejudice to their seniority or otherrights and privileges, if jobs are available, dismissing, ifnecessary, any persons hired by Respondent on or. afterFebruary 22, 1968. If sufficient jobs are not available fortheremaining employees and those to be offeredreinstatement pursuant to this paragraph, all availablepositionsshallbedistributedamong them withoutdiscrimination against any employee because of concertedactivities, in accordance with a system of seniority orother nondiscriminatory basis.After such distribution,Respondent shall place those employees, if any, for whomno employment is available on a preferential list, withpriority in accordance with a system of seniority or othernondiscriminatorybasis,and thereafterofferthemreinstatement if such employment becomes available andbefore other persons are hired for such work.(c)Make whole Curtis Bledsoe, Thomas Browning,Larry Garner, Larry Hill, Carl Lawson, Roy Matthews,A L. Morgan, Russell Parham, Houston A. Perry, JerryPosey, Johnny Rosebud, J. W. Smith, Larry Smith, andBobby Webb for any loss of earnings suffered by reasonof the discrimination against them in the manner set forthin section V in this Decision entitled "The Remedy." 584DECISIONS OF NATIONAL LABOR RELATIONS BOARD(d) Preserve and, upon request, make available to theBoard or its agents for examination and copying, allpayrollrecords,socialsecuritypaymentrecords,timecards, personnel records and reports, work orders,contracts for work, and all other reports and recordsnecessary to analyze the amount of backpay due and theright to reinstatement.(e) Post at its offices and places of business at ForrestCity,Moro, and Augusta, Arkansas, copies of theattachednoticemarked "Appendix."10 Copies of saidnotice, on forms provided by the Regional Director forRegion 26, after being duly signed by its representative,shall be posted immediately upon receipt thereof and bemaintained by it for 60 consecutive days thereafter, inconspicuous places, including all places where notices toemployees are customarily posted. Reasonable steps shallbe taken to ensure that said notices are not altered,defaced, or covered by any other material.(f)Notify the Regional Director for Region 26, inwriting,within20days from the receipt of thisRecommended Order, what steps Respondent has taken tocomply herewith."IT IS FURTHER RECOMMENDED that the allegation in thecomplaint that Respondent created the impression ofsurveillance of its employees' union activities be dismissed."In the event that this Recommended Order is adopted by the Board,the words"a Decision and Order"shall be substituted for the words "theRecommended Order of aTrialExaminer"in the notice.In the furtherevent that the Board'sOrder is enforced by a decree of a United StatesCourt of Appeals, the words "a Decree of the United States Court ofAppeals Enforcing an Order" shall be substituted for the words "aDecisionand Order ""In the event that this Recommended Order is adopted by the Board,this provision shall be modifiedto read "Notifysaid Regional Director, inwriting,within 10 days from the date of this Order,what steps theRespondent has taken to comply herewith "APPENDIXNOTICE TO ALL EMPLOYEESPursuant to the Recommended Order of a TrialExaminer of the National Labor Relations Board and inorder to effectuate the policies of the National LaborRelationsAct,asamended,we hereby notify ouremployees that:After a trial in which both sides had the opportunity topresent their evidence, a Decision has been issued findingthatwe violated the law and ordering us to post thisnotice and actually do what we say in this notice.Since it has been found that we discriminated againstthe 14 employees named below by laying them off ordischarging them, we will do the following:WE WILL offer Thomas Browning, Larry Garner,LarryHill,CarlLawson,A. L. Morgan, RussellParham, Houston A. Perry, J. W. Smith, Larry Smithand Bobby Webb reinstatement to their former jobs,with all the rights and privileges which they enjoyed atthe time we fired them, as provided in the Decision,and if any of them are now in the Armed Forces, wewill notify them of their right to their former jobs afterdischarge from the Armed Forces. We are not offeringCurtis Bledsoe, Roy Matthews, Jerry Posey, or JohnnyRosebud such reinstatenent because we already didreinstate them. However, we will pay them and the restof the employees named in this paragraph for any lossof wages they had as a result of the discriminationwhich it has been found we practiced against them.WE WILL NOT discharge, lay off, or otherwisediscriminateagainstyou in order to discouragemembership in or support for International Union ofElectrical,Radio and Machine Workers, AFL-CIO,CLC, or any other labor organization or to discourageyou from getting together to help and protect eachother with respect to your jobs and things related toyour jobs.WE WILL NOT ask you questions about the Union, oryour activities or membership in the Union or aboutyour getting together to help and protect each otherabout your jobs.WE WILL NOT threaten not to put up with yourhaving a union.WE WILL respect your rights to self-organization, toform, join or assist any labor organization, to bargaincollectively as to terms and conditions of employmentthrough the IUE or any other representative of yourown choosing, or to refrain from such activity, and WEWILL NOT interfere with, restrain, or coerce you in yourexercise of these rights.DatedByWOODRUFF ELECTRICCOOPERATIVECORPORATION(Employer)(Representative)(Title)This notice must remain posted for 60 consecutive daysfrom the date of posting and must not be altered, defaced,or covered by any other material.If employees have any question concerning this noticeor compliance with its provisions, they may communicatedirectlywith the Board's Regional Office, 746 FederalOfficeBuilding,167NorthMain Street,Memphis,Tennessee 38103, Telephone 534-3161.